Citation Nr: 1236010	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy (a left arm disability), to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from July 1962 to August 1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that declined to reopen the Veteran's previously denied claims for service connection for peripheral neuropathy and degenerative joint disease of the lumbosacral spine.  

Historically, in June 2007, the Board remanded this matter for issuance of proper notice and assistance, which was completed.  In May 2008, the Board reopened and remanded the claim seeking service connection for peripheral neuropathy, which was rephrased as a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy.  The Board denied the application to reopen the service connection claim for a low back disorder.  The Veteran moved for reconsideration and in July 2009, the Board vacated its May 2008 decision to deny reopening the service connection claim for a low back disability.  In July 2009, the Board reopened the service connection claim for a low back disability and remanded it for further development, which has been completed.

In September 2010, the Board remanded the service connection claim for a low back disability to afford the Veteran a Videoconference hearing with a Veterans Law Judge.  The hearing took place in December 2010 with the undersigned.  A copy of the hearing transcript has been associated with the claims file.

In December 2011, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain additional evidence.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the December 2011 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In this regard, the Board notes that there is additional medical evidence in the Veteran's Virtual VA file submitted after the case was certified to the Board that was not considered in the June 2012 supplemental statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.

However, upon review of the evidence (VA treatment records from December 13, 2011 to May 22, 2012 indicate treatment for disabilities whose existence is simply not at issue - the critical question is their association with service or a service connected disability), the Board finds that these records are not pertinent to the Veteran's claims and there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence in the first instance.  38 U.S.C.A. § 20.1304 (2011).

It appears that the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy as caused by VA medical treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Parenthetically, this issue was already referred in the December 2011 Board Remand and to date, no action has been taken on this matter.


FINDING OF FACT

The Veteran's current back disability and left arm disability did not have their onset in service, did not manifest to a compensable degree within one year of separation from active service, and are not otherwise etiologically related to his service.



CONCLUSION OF LAW

The criteria for service connection for a back disability and a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's voluminous claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.

Back Disability

A service treatment report from May 1966 revealed the Veteran's complaint of mild neck and low back ache.  He indicated to the medical health professional that he was worried about meningitis.  Upon physical examination, he had no rigidity and had good range of motion in his back.  Importantly, no diagnosis or treatment was offered.  Another service treatment record from November 1966 indicated that the Veteran was treated for low back pain following a motor vehicle accident.  At that time, he was diagnosed with a muscle strain and results of an x-ray were negative.

With the exception of this one-time treatment of back pain and complaint of a low back ache with no treatment in-service, there were no other complaints of, or treatment for, a back condition or injury in-service.  A separation report of medical examination from July 1979 indicated a normal clinical evaluation of his spine and other musculoskeletal systems.  Indeed, in an associated report of medical history, the Veteran explicitly indicated that he did not have recurrent back pain, providing factual evidence against this own claim.

In fact, in periodic reports of medical history, dated April 1969, March 1974, and March 1976 (all reported after the November 1966 in-service report of back pain following the accident), the Veteran indicated that he did not have recurrent back pain.

These service treatment records, as a whole, provide limited probative evidence against the Veteran's claim as they tend to show a one-time treatment of back pain that had resolved for many years.  In this regard, as noted above, although the Veteran complained of a mild, low back ache in May 1966, he was not treated for any condition, disease, or injury.

The first indication of a back condition post-service is reflected in an October 1982 VA treatment report, approximately three years after separation from active service.  This three year period between separation from service and when he was first treated for a back disability post-service weighs against his claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of time is a factor for consideration in deciding a service connection claim.)  In this regard, the Veteran testified that he did not seek treatment of his back between August 1979 (when he separated from service) and August 1980 because he was homeless.  Hearing transcript at 5.  Regardless, this still leaves a two-year period lapse of a lack of back treatment or complaints.

Of significance, merely one month after the first indication of a back condition post-service in October 1982, in a subsequent VA treatment report in November 1982, it was noted that the Veteran had "no more [low back pain]."  Approximately two years later, in March 1984, the Veteran again complained of pain in his lower back.  Multiple views of the lumbar spine taken at that time revealed mild scoliosis but there was no evidence of acute bone injury.  Identical to the March 1984 treatment report, a September 1986 treatment report indicated mild scoliosis, but no evidence of acute bone injury malalignment, spondylolysis, or spondylolisthesis.

In this case, the Veteran has asserted that he has had back pain since service, particularly after parachute jumps as part of his service duties.  If he did, indeed, have symptoms since service, the Board would expect to find some reference to such in his medical history in the context of seeking treatment for back symptoms.  Instead, the Veteran's extensive post-service medical treatment of numerous disabilities, a couple of which are already service-connected, do not reflect ongoing back complaints, symptoms, or treatment.  In fact, it is apparent from the Veteran's vast medical record, spanning years from service to the present, that should any condition arise, however mild, the Veteran reported such during his clinical evaluations.  This is inconsistent with continuity of symptomatology since the in-service complaint of back pain in a Veteran who clearly knew how to file a claim with the VA, but did not in this case until 1998 (when he first filed a claim for service connection for a back disability).

In April 2001, the Veteran underwent a VA examination of his back.  The examination report reflected the Veteran's statement that he had "no formal diagnosis of lumbosacral spine injury in the service" and that "he had never sought treatment for back problems and was not x-rayed while in the service."  Indeed, this is inconsistent with the service treatment record detailed above (which, in fact, show treatment of a back injury and x-ray results), as well as the Veteran's later statements.  There is no reason that the Board can discern that the examiner would note this history other than based on the Veteran's report.  This inconsistency impacts negatively on the Veteran's credibility as to his report of injury and ongoing pain since service.  Although it is symptomatology, not treatment, that is determinative as to whether there has been continuity of symptomatology, the negative impact on his credibility as to the nature of the onset of his pain (i.e. injuries in-service) necessarily draws into question his credibility as to symptoms since service as he has intertwined the injuries and symptoms by his own reports.

Simply stated, while the Veteran is competent to state that he has had back pain since service, the Board does not find his statements credible.  This conclusion is based on multiple factors, such as the lack of reporting of ongoing back pain in spite of his apparent ease of reporting all other symptoms, conditions, and injuries.  While the lack of such records and reporting does not, in and of itself, render lay evidence not credible, the Board may reasonably infer from his extensive treatment reports spanning years after separation that the Veteran would have complained of back pain if he indeed suffered from those symptoms at some point during that period in this case.  

In short, the Veteran's own reports during the April 2001 VA examination only serve to impeach his credibility as he reported no history of back treatment in service, clearly contradicting his own, later statements and the in-service evidence of record.

In addition, the fact that the Veteran's service treatment records indicated treatment for back pain pursuant to a motor vehicle accident and no treatment for in-service back pain pursuant to parachute jumps (which he asserts is the cause of his current back disability) provides further evidence impeaching the Veteran's credibility of both onset of the disability and continuity of symptomatology.

During the December 2010 hearing, the Veteran testified that he went back on jump status in April 1963, however, due to his back problems and pain, he had to leave jump status in July 1963, three months later.  Hearing transcript at 3.  At that time, he testified that he was reassigned.  In May 1965, he reported returning to jump status and leaving again because of back problems in August 1965.  Id. at 4.  

With respect to the Veteran's assertions that he was repeatedly reassigned due to back pain pursuant to performing parachute jumps on multiple occasions, his service treatment reports contradict this contention.  Indeed, in reports of medical examination, dated December 1962 and September 1964, the Veteran had normal clinical evaluations of his musculoskeletal systems and was deemed qualified specifically for airborne duties.  Importantly, the Veteran's personnel records are absent for any change of duty due to injury or disability following parachute jumps.  Also, the Veteran did complain of a mild, low back ache in May 1966 during service (for which no diagnosis or treatment was provided), but was in fact worried about having meningitis and did not indicate that the mild, back ache was due to his service duties, particularly performing parachute jumps.

Regardless, while the April 2001 VA examiner ultimately diagnosed the Veteran with degenerative joint disease of the lumbosacral spine, she did not opine as to the etiology of his back disability.

In February 2008, the Veteran submitted a letter from his treating physician, Dr. "S.P."  In relevant part, Dr. S.P. offered the following:

[The Veteran] has chronic low back pain, with degenerative disk disease.  He has asked me to comment regarding the possibility of his back pain being related to his service.  He reports being assigned to duties requiring parachute jumps on several occasions, and having to be reassigned each time after only [three] months because of back pain after jumping.  He was treated for low back pain with radiculopathy while still in the military, as well.  In my opinion, more likely than not, his current chronic back pain is related to his prior military service.

In this regard, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Pursuant to the July 2009 Board Remand, the Veteran was afforded another VA examination of his spine.  At that time, the examiner noted the Veteran's report of back pain in-service due to performing parachute jumps.  However, the Veteran also reported that he was not currently being treated for his back.  In a September 2009 addendum provided by the examiner following his review of the Veteran's claims file and x-rays, the examiner indicated that the Veteran complained of back pain sustained in a car accident in November 1966.  He also noted that the Veteran did not complain of back problems following the November 1966 injury and his separation examination revealed a normal evaluation of his back.  

The examiner, a VA physician, diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and opined:

I am not able to connect up the low back that he has now with what he was suffering from during his military career.  Hence it is less likely as not that his current low back condition is related to military service including injuries sustained during his military career.  It should be noted that the single episode of low back pain diagnosed as a muscle sprain certainly resolved, because there were no further entries about it and his retirement physical was normal from this standpoint.

The VA examiner provided an additional addendum in March 2010 addressing Dr. S.P. opinion regarding the etiology of the Veteran's back disability.  The examiner noted that Dr. S.P.'s opinion was offered based on the Veteran's own reported history of in-service injury.  However, the examiner concluded:

On reviewing the service records, there is no evidence of [the Veteran] being reassigned duties after parachute jumps or having low back pain with radiculopathy while still in the military.  I can only go on the information present in the service record.  In addition to what I have already appended, on at least six occasions, the [Veteran] underwent the medical examination, and he did not complain of recurrent low back pain in any of those medical examinations, and he was deemed fit for duty presumably for parachute jumps.

Based on the current information available, including Dr. [S.P.'s] letter, my opinion remains the same, it is less likely as not that his current low back condition is related to military service including injuries sustained during his military career.  It is noted that in the x-rays, he has lumbar spine degenerative disc disease that would be expected in a person of his age, and there is no evidence of injuries causing this degeneration.

Here, the record contains two medical opinions (one favorable, one unfavorable), which address whether the Veteran's back disability is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken both medical opinions of record into consideration and finds that the VA examiner's opinion is more probative than that of Dr. S.P.  As noted above, Dr. S.P.'s medical opinion was premised upon an unsubstantiated account of a Veteran and has no probative value.  See Swann v. Brown, supra.

In contrast, the physician who conducted the September 2009 VA examination (and provided addendums in September 2009 and March 2010) had sufficient facts before him, not only those facts that were in the claims file but also the Veteran's report of his history.  The Board is aware that the examiner referred specifically to the lack of documentation of ongoing reports of back problems in-service as a partial basis for his conclusion, but the examiner also recorded a history provided by the Veteran that the date of onset of back pain was in 1962 and back pain since 1962.  The VA examiner was therefore aware of the Veteran's reports of continuity of symptomatology and it cannot be argued that he did not have this report before him or that he failed to consider the Veteran's lay contentions.  The examiner appears to have consistently applied reliable medical principles in arriving at his conclusion and he has provided logical reasoning to support his conclusion.  For these reasons the Board finds the examination adequate and assigns considerable weight to the medical professional's opinion, clearly outweighing that of Dr. S.P.

Also considered by the Board is the Veteran's at least implicit opinion that his back disability is due to his active service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

To the extent that the Veteran seeks to add an opinion, other than a report of continuity of symptomatology, that his back disability is etiologically related to service, the Board finds that he is not competent to offer such an opinion.  This is a complex medical question and therefore a non-expert is not competent to provide a probative opinion.

In any event, the Veteran's lay opinion is clearly outweighed by that of the VA examiner, a medical doctor, and some of the Veteran's own prior statements and actions in this case.

In addition, upon review of the Veteran's VA outpatient treatment reports, the Board finds no additional evidence favorable to the Veteran's claim for service connection for a back disability.

In summary, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and assigns no probative weight to his reports.  The preponderance of the evidence is against a finding that the Veteran had arthritis of his back that manifested within one year of separation from active service as there are no reports of arthritis of his back within one year of separation from service, let alone a report of the degree of disability at that time.  Service connection cannot therefore be presumed under the provisions of 38 C.F.R. § 3.307 and 3.309, for chronic disease.

The preponderance of medical opinion evidence is unfavorable to his claim as the only favorable opinions (Dr. S.P.'s opinion and the Veteran's lay statements and opinion) are far less probative than the only unfavorable opinion, offered by a trained physician with sufficient facts before him.  As the preponderance of the evidence is against his claim, his appeal as to the issue of service connection for a back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Arm Disability

In this case, the Veteran contends that his left arm disability is the result of exposure to herbicides during service in the Republic of Vietnam.

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Court has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

In this case, the Veteran asserts that he currently suffers from a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy, due to exposure to herbicide agents during his service in the Republic of Vietnam.

The Board initially notes that the evidentiary record sufficiently establishes the presence of current peripheral neuropathy of the left arm.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The August 2001, September 2008 and May 2010 VA examiners all assessed the Veteran with left ulnar neuropathy.

Thus, as current peripheral neuropathy of left arm is clearly shown, the Board will next consider whether the Veteran's claimed left arm disability is causally or etiologically related to in-service herbicide exposure.

The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  Because the Veteran's service personnel records show that he has the requisite service in Vietnam as defined by 38 C.F.R. § 307(a)(6)(iii), he is presumed to have been exposed to herbicide agents, in the absence of affirmative evidence to the contrary.

Also, as discussed above, the medical evidence sufficiently establishes current peripheral neuropathy of the left arm.

Here, however, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his current left ulnar neuropathy is not delineated under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999).  While acute and subacute peripheral neuropathy are listed as presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.309 (e), Note 2 specifically defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Here, the preponderance of the evidence weighs against finding that the Veteran has or had acute or subacute peripheral neuropathy.

The Veteran asserts that while in active service, specifically when he was in Vietnam, he spilled Agent Orange on his left wrist in 1968, causing his current left ulnar neuropathy.

In this regard, the Board notes that the Veteran's service treatment records are completely devoid of any mention of symptomatology potentially referencing peripheral neuropathy and the Veteran's upper extremities and neurologic system were all clinically evaluated as normal at the July 1979 discharge examination.  Indeed, the Veteran himself indicated, in an associated report of medical history that he did not have or ever had neuritis or paralysis.  The only evidence of left wrist treatment in-service is from September 1971, October 1971, November 1971, February 1972, June 1972, July 1972, January 1975 service treatment reports, when the Veteran complained of, and was treated for, a left wrist skin rash, diagnosed as lichen simplex chronicus.  This evidence, which is contemporaneous to service, weighs against the Veteran's assertions, albeit inconsistent, that he began to experience peripheral neuropathy symptomatology during service.

Parenthetically, the Veteran is already service-connected for lichen simplex chonicus.  

The earliest documentation of complaints of, and treatment for, symptoms of left arm neuropathy is a December 1997 VA treatment report, approximately 18 years after separation from active service.  This nearly two-decade period between separation from service and when he was first reported experiencing left arm symptoms post-service weighs against his claim.  See Maxson, supra.  At that time, the treatment report indicated that the Veteran "[h]as been having numbness in [left fifth] finger.  Admits to resting his left elbow constantly on arm rest of car."  Significantly, he made no mention of exposure to Agent Orange.

Additionally, when the Veteran filed a claim for compensation benefits with VA for prostate cancer, as due to exposure to herbicides, in 1998 (for which he is service-connected), he made absolutely no mention of having had symptoms of paresthesia since service at that time or that the numbness in his left hand, already diagnosed as left ulnar neuropathy, was also due to herbicide exposure.

Furthermore, the earliest diagnosis of left arm ulnar neuropathy, confirmed by electromyography (EMG), is not revealed until June 2000, over two decades after separation from service.  Again, the June 2000 VA treatment report makes no reference to the Veteran's service or that the Veteran was exposed to herbicides.  In fact, the neurologist does assess the Veteran with "left ulnar neuropathy - injury near elbow."  Ostensibly, since it is the only indication of a left elbow injury of record, the treating neurologist is referencing the Veteran's December 1997 report of constantly resting his left elbow on the arm rest of his car.

In August 2001, the Veteran underwent a VA examination of his nerves.  He reported having numbness in the fifth digit of his left hand for about five years with insidious onset and did not follow any apparent injury.  He was diagnosed with left ulnar nerve neuropathy.  The examiner indicated "injury likely near elbow to account for the distribution of the sensory loss."  Here, while it is somewhat unclear as to what elbow injury the examiner refers, it is reasonable to conclude that like the neurologist from June 2000, the examiner was referencing the Veteran's December 1997 admission of constantly resting his left elbow on the arm rest of his car.  Indeed, there is no other left elbow injury indicated in treatment reports prior to that time.  In addition, while the examiner diagnosed the Veteran with left ulnar neuropathy, in contradiction, the examiner also indicated that "[t]here is no evidence of peripheral neuropathy."

A VA treatment report from August 2007 indicated the Veteran's continued complaint of hand weakness and numbness.  Parenthetically, while not explicitly noted, the Board assumes, arguendo, that the report is referencing complaints of the left hand.  When asked about the origin of his nerve injury, the Veteran reported that when he was in Vietnam, he had Agent Orange spill on his left wrist, directly over the ulnar nerve.  He stated that "ever since then he has had ulnar nerve symptoms, which became more pronounced in the 1990's."  In his assessment, the treating staff physician, Dr. "D.W." stated:

Complete absence of ulnar nerve function, etiology unknown.  I feel that in light of the fact that there is no history of injury, with no evidence of cubital tunnel syndrome and with exposure to the nerve to a neurotoxic agent like Agent Orange, the most likely explanation for this ulnar nerve [damage] is chemical neurotmesis from the agent orange.  I feel strongly that his present [condition] be assessed as being service related.

In a December 2007 VA treatment report, the treating physician, Dr. "A.R.," an internal medicine resident in his third year, stated, "[u]lnar neuropathy - most likely secondary to neurochemical toxin found in agent orange.  [The Veteran] has been evaluated by plastics who believe that the complete absence of ulnar nerve function is secondary to chemical neurotoxins found in agent orange."

The Veteran was afforded another VA examination in September 2008 pursuant to a May 2008 Board Remand.  The Veteran reported being exposed to Agent Orange in 1968 while he was in Vietnam.  He stated that the herbicide had gotten on top of his left hand and at that time, he had a rash on his left wrist (in fact, service treatment records reflect that the Veteran's first treatment of left wrist rash was in September 1971, three years after his alleged accident with Agent Orange).  Regardless, during the September 2008 examination, the Veteran explicitly denied having any parasthesias in the service and reported that he first had numbness and tingling in the left fifth digit in 1998.

Upon physical evaluation, the Veteran was assessed with left ulnar neuropathy.  The examiner noted when the Veteran's neuropathy was previously evaluated, other treating physicians related the neuropathy to his herbicide exposure.  In relevant part, the examiner offered the following opinion:

Agent Orange exposure has been linked to acute and subacute peripheral neuropathy where symptoms of neuropathy appear within weeks or months after exposure to the herbicide and resolve within two years of the date of onset.  [The Veteran] appeared 30 years after exposure and review of the service medical records do not show any complaints or treatment or documentation of peripheral neuropathy.  I am unable to determine the etiology of his ulnar neuropathy.  He does not have any diabetes or thyroid disease.  I discussed the case briefly with Dr. [W.] of neurology who stated that it would be unlikely for mononeuropathy to manifest 30 years after exposure to herbicides...Based on my review of Agent Orange literature, it is less likely as not the veteran's left arm nerve damage was caused by or aggravated due to presumed exposure to herbicides in the service.

An addendum to the September 2008 VA examination was obtained in May 2010 pursuant to the Veteran's assertion that other treating physicians related the neuropathy to his herbicide exposure in 2007, which was not previously considered in prior examinations.  In fact, as noted above, the September 2008 VA examiner did indicate review of the other treating physicians' opinions relating the Veteran's left arm neuropathy to his exposure to Agent Orange.

Regardless, the examiner providing the May 2010 addendum opinion (a different physician than the September 2008 examiner) noted, virtually verbatim, the Veteran's relevant history as included in the September 2008 examination report.  She also included the 2007 treatment records noting that the Veteran had been previously treated for his left arm disability and that his treating physician's related his left ulnar neuropathy to Agent Orange exposure.  To supplement the Veteran's medical history, the opinions of the 2007 treating physicians, and the VA examinations, the May 2010 VA examiner included her review of The Institute of Medicine's, "Veterans and Agent Orange Update of 2006."  She noted the findings, in pertinent part, of that literature:

[The] report reiterates and support that the studies to date described peripheral neuropathy in veterans who have been exposed to Agent Orange in terms of the time period.  The exposure history for a veteran is described as an acute exposure to Agent Orange or a chronic exposure to Agent Orange, and the manifestation of the peripheral neuropathy is described as early onset or delayed onset, but the common denominator is that the symptoms resolve within 2 years of the date of onset.  The available literature that was described by the Institute of Medicine report speaks in terms primarily of lower extremity peripheral neuropathies that are bilateral and symmetric and do not support any literature that has shown mononeuropathies, especially of either the lower or upper extremities associated with Agent Orange exposure; and other toxin exposure literature supports mononeuropathies most commonly in individuals who may have a history of diabetes, which this Veteran does not have at this time.

In addition, her review of VA's Office of Public Health and Environmental Hazards web page on Agent Orange revealed that chronic, persistent peripheral neuropathy remains in the category of inadequate/insufficient evidence to determine an association with herbicide exposure and that chronic peripheral neuropathy is not presumed by VA to be caused by exposure to Agent Orange.

As such, with consideration of all the evidence above, the May 2010 VA examiner opined:

The current evidence and the presumptive conditions with Agent Orange exposure and peripheral neuropathy is that the neuropathy would have resolved within 2 years of the date of onset of the exposure to Agent Orange, and based on review of the present body of medical literature and previous exams, the evidence supports the prior conclusion that was given by the September 2008 examiner, in addition to the expert opinion by Dr. [G.W.], Chief of Neurology, that it would be unlikely for a mononeuropathy to manifest 30 years after exposure to herbicides.  Therefore, it is less likely than not (less than a 50 [percent] probability) that the Veteran's left arm nerve damage (left arm ulnar neuropathy) was caused by or aggravated due to presumed exposure to herbicides in the service.

Here, the record contains numerous medical opinions which address whether the Veteran's left arm disability is related to his herbicide exposure.  As discussed above, in cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri, supra; Owens, supra; Gabrielson, supra; Prejean, supra.

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has taken all the medical opinions into account and finds that the September 2008 and May 2010 VA examiners' opinions are more probative than that of the 2007 VA physicians, Drs. D.W. and A.R., and the August 2001 VA examiner.  Parenthetically, the Board notes that the September 2008 VA examiner and the examiner who provided the May 2010 addendum opinion are two, different physicians.  Nonetheless, taken together, the Board concludes that their opinions clearly outweigh those of Drs. D.W. and A.R.  

Also, it is apparent that Dr. A.R.'s assessment was merely based on the conclusion of the earlier assessment offered by Dr. D.W. as Dr. A.R.'s opinion is essentially identical in language to that of Dr. D.W.  As such, the Board will apply the same analysis to both medical opinions.

With respect to the August 2001 VA examination, the Board notes the examiner's assessment that the injury to the left elbow (the Veteran admitted to constantly resting his left elbow on the arm rest of his car) is likely to account for the distribution of sensory loss.  However, the examiner provides no explanation or basis for this conclusion.  Furthermore, the examiner's assessment appears inconsistent as one assessment provided was left ulnar neuropathy and the second assessment indicated "no evidence of peripheral neuropathy."  Indeed, the examiner makes no mention of the Veteran's presumed exposure to Agent Orange or any relationship, if any, between the Veteran's current left arm disability and his in-service herbicide exposure.  Given these inconsistencies and the lack of an adequate rationale for the medical conclusion provided, the Board affords this medical opinion, little, if any, probative value.

Here, it is clear that the September 2008 and May 2010 VA examiners reviewed the claims file and based their medical opinion on a comprehensive, documented history of the Veteran's in-service and post-service medical treatment and herbicide exposure.  Although Drs. D.W. and A.R. noted the Veteran's report of exposure to Agent Orange, it is also clear that they did not review the claims file.  

An examiner's review of the claims folder is not required in each case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, and more importantly, Drs. D.W. and A.R. provided a limited rationale for their assessment.  Essentially, they concluded that because there was no other explanation for the Veteran's left arm disability (Dr. D.W. stated that the etiology was unknown and there was no history of injury) and that the Veteran was exposed to Agent Orange during service, the Veteran's left ulnar neuropathy had to be related to that herbicide exposure.  In contrast, the September 2008 and May 2010 VA examiners, particularly the May 2010 examiner, offered multiple bases for her medical opinion, including the Veteran's service treatment records, specific medical literature regarding peripheral neuropathy and Agent Orange, VA's own findings as to the relationship between persistent peripheral neuropathy and herbicide exposure, and a neurologist's expert, albeit brief, opinion.  

In short, the VA examiners' opinions were supported by a detailed rationale with the Veteran's entire medical history and the relevant medical references in consideration.  As such, the medical opinions of the September 2008 and May 2010 examiners, collectively, are more probative than the opinions given by Drs. D.W. and A.R, and weigh heavily against the Veteran's claim of  service connection for a left arm disability.

Although the Veteran has attributed his currently diagnosed left ulnar neuropathy to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent medical opinion linking his current left arm disability to presumed herbicide exposure in service.  Therefore, his opinion has no probative value.

With regard to the Veteran's competent assertion of in-service symptomatology, the Board notes that during his treatment in August 2007, the Veteran explicitly stated that ever since his exposure to Agent Orange in-service, he has had ulnar nerve symptoms, which became more pronounced in the 1990's.  In contradiction to that statement, the Veteran has repeatedly reported during the numerous VA examinations that he did not have any parasthesias while he was in service.  Thus, his statements have clearly been inconsistent regarding the onset of such symptomatology.  Furthermore, assuming that the Veteran is arguing a continuity of symptomatology, service treatment reports showed that his extremities and neurologic system were clinically evaluated as normal and post-service treatment records indicate that left ulnar neuropathy was not clinically diagnosed until 2000.

In short, the Veteran's own reports during the August 2007 evaluation only serve to impeach his credibility as he reported having symptoms of neuropathy in-service, clearly contradicting his own, later statements and the in-service evidence of record.  For these reasons, the Board does not find the Veteran's account of onset of symptomatology to be credible.

In this case, the credible evidence does not show that symptoms of left arm neuropathy initially manifested within weeks or months of presumed exposure to an herbicide agent and then resolved within two years.  Instead, such evidence shows that the Veteran did not begin to experience neurological symptoms and was not diagnosed with left ulnar neuropathy until many years after service.

Therefore, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed left ulnar neuropathy and herbicide exposure and the most probative competent medical opinion evidence does not show that such a nexus relationship exists, the Veteran's claimed left arm disability cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the most probative and competent evidence does not otherwise show that his currently diagnosed left ulnar neuropathy is related to his period of active service.

As discussed above, while the Veteran has stated that he first experienced symptomatology related to neuropathy during his period of service (which is contradicted in his statements made during the VA examinations), service treatment records are devoid any reference to any problems referable to left arm neuropathy and the Veteran did not identify any such symptoms at separation despite having been given the opportunity.  Again, such evidence weighs against the Veteran's assertion of continuity of symptomatology as he has clearly provided inconsistent statements.  Indeed, the discharge examination from July 1979 did include a clinical evaluation of Veteran's upper extremities and neurologic system, which were both shown to be within normal limits.  For those reasons, his assertion of having experienced a continuity of symptomatology since service is not deemed credible and is far outweighed by the other evidence discussed above.

In short, the Veteran's service treatment records, as a whole, are strong evidence against the Veteran's claim as they tend to show that the Veteran did not have left arm disability in service.  The complete absence of any mention of any symptoms of the claimed disability during service weighs against a grant of service connection on a direct basis.

As discussed above, the earliest documentation of complaints of, and treatment for, symptoms of left arm neuropathy is a December 1997 VA treatment report, approximately 18 years after separation from active service.  This nearly two-decade period between separation from service and when he was first reported experiencing left arm symptoms post-service weighs heavily against his claim on a direct basis.  See Maxson, supra (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Therefore, service connection is also not warranted for this disability based on the presumption that the condition manifested within one year of discharge.

As such, the competent evidence does not show that the Veteran's left arm disability is otherwise related to his military service.  Absent competent evidence showing that the Veteran's left arm disability is otherwise related to an event, injury, or disease during service, service connection is not warranted on a direct basis.

With respect to the Veteran's implied assertion that his currently diagnosed left arm disability is otherwise etiologically related to his military service, he is a layperson and does not have the requisite medical expertise to provide a competent medical opinion linking his current left arm disability to active service.  Therefore, his opinion has no probative value.

After an extensive review of the Veteran's VA treatment records, the Board finds that these records do not provide any additional evidence which would be favorable to the Veteran's claim for service connection for a left arm disability.

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that left ulnar neuropathy was incurred due to exposure to presumed exposure to herbicide agents in service, and the most probative and competent evidence of record does not otherwise relate the Veteran's currently diagnosed left arm disability to his period of military service, or show that it manifested within one year of separation from service.

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim, on a direct basis as well as on a presumptive basis (i.e., as due to herbicide exposure and as a chronic disease), and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2003, April 2007, and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.

In this regard, the Board further finds that there has been substantial compliance with its prior December 2011 Board Remand as the RO requested the Veteran to identify the dates and locations of his treatment for his back disability, specifically from his chiropractor.  A May 2012 Report of Contact indicated that the Veteran attempted to obtain his treatment records from his chiropractor, however, they were destroyed due to the time frame of treatment.  In addition, the Veteran's VA treatment reports prior to June 2000 pertaining to his left arm disability were obtained and associated with the record.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to both claims on appeal, the Veteran has been afforded numerous VA examinations.  These VA examination reports have been reviewed, and they include all relevant findings necessary to evaluate the claims adjudicated herein.  As such, the reports are collectively deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a VA medical opinion regarding the Veteran's claim of service connection for a left arm disability, as secondary to service-connected lichen simplex chonicus, has not been obtained.  However, the Veteran himself appears to have abandoned this theory of entitlement and instead, directed both the RO and the Board to his assertions of service connection as due to herbicide exposure (adjudicated fully in this decision).  As such, an additional remand, in this case, is not warranted.  In this regard, the Board notes that this appeal has been remanded multiple times for records and VA examinations.  The Board cannot delay the adjudication of a Veteran's case indefinitely or remand a case to the RO repeatedly.  At some point, the case must be adjudicated.  Accordingly, the Board must decide this case based upon the evidence of record.  As discussed in detail, this record fails to include any medical evidence, or any competent lay evidence, which could support a claim for service connection for either claim on appeal.

Thus, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


